ORDER

PER CURIAM.
Defendant appeals his convictions for kidnapping, § 565.110, RSMo 1994, and second degree robbery, § 569.030, RSMo 1994. He was sentenced by the court as a prior and persistent offender to consecutive terms of fifteen years’ imprisonment. We affirm. We have reviewed the record and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).